Citation Nr: 1741985	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; A. M.; C. M.; X. H.




ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970.  The Veteran died in January 2012, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In May 2016 and June 2016 Statements in Support of Claim, the appellant asserted that clear and unmistakable error (CUE) was committed in the RO's de novo review of appellant's claim for service connection for the cause of the Veteran's death.  In response, the RO issued a Supplemental Statement of the Case in June 2016 that addressed the CUE claim.  However, the August 2013 rating decision is not final, as it is currently on appeal.  Therefore, it cannot be the subject of a CUE claim.  See 38 C.F.R. § 3.105(a) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is required before the appellant's claim is decided. 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  A certificate of death reflects that the Veteran died in January 2012.  His cause of death is listed as end stage liver disease due to alcohol use, and hypertension is listed as a significant condition contributing to death.  An autopsy was not performed.  
  
The appellant advances three theories of entitlement in support of her claim:  (1) the Veteran's liver disease was due to Agent Orange (herbicide) exposure during his service in Vietnam; (2) the Veteran's liver disease was caused by a disease for which presumptive service connection is warranted due to Agent Orange exposure; and (3) the Veteran's liver disease was due to alcoholism, which in turn was secondary to posttraumatic stress disorder (PTSD) related to his service in the Republic of Vietnam.  

The Veteran's personnel records reflect that he served in the Republic of Vietnam from October 1968 to October 1969.  As such, herbicide exposure is presumed.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, either singly or jointly with another condition, was the immediate or underlying cause of death or was otherwise etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  In the case of a disease or injury involving active processes affecting vital organs, careful consideration must be given to whether it was a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

At the time of the Veteran's death, service connection was not in effect for any disability.  Thus, adjudication of the appellant's claim requires, at the outset, a determination as to whether the Veteran had a disability for which service connection was warranted at the time of his death.  

In April 2016, the RO obtained a VA medical opinion to address the appellant's contentions.  The examiner stated that chronic alcohol abuse was the most likely cause of the Veteran's end-stage liver disease and that herbicides had not been shown to be causal for end-stage liver disease.  However, the examiner did not provide a rationale for those conclusions.  In this regard, the Board notes that although presumptive service connection is not warranted for liver disease on the basis of exposure to herbicides, service connection may be established based on herbicide exposure with proof of actual direct causation.  Thus, a supplemental opinion with adequate rationale is necessary regarding whether the Veteran's exposure to herbicides during service contributed to his end-stage liver disease.  

According to the April 2016 examiner, the Veteran's medical records prior to his death do not reflect a diagnosis of non-Hodgkin's lymphoma, B-cell leukemia, or multiple myeloma.  The Board notes that service connection may be established for those diseases on a presumptive basis due to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  However, the examiner did not address evidence that the Veteran was being tested for leukemia prior to his death or provide an opinion as to likelihood that a leukemia diagnosis was warranted.  In addition, the examiner did not discuss whether any of the Veteran's diagnosed blood disorders, including pancytopenia, thrombocytopenia, neutropenia, and monoclonal gammopathy of undetermined significance (MGUS), were related to the Veteran's herbicide exposure on a direct-incurrence basis, and if so, whether they were a principal or contributory cause of the Veteran's death.  

The April 2016 examiner also opined that the Veteran's documented anxiety disorder was less likely than not incurred in or caused by the Veteran's in-service combat stressor.  However, the examiner did not address the Veteran's May 1970 Report of Medical History at separation, on which the Veteran endorsed a history of depression or excessive worry (later crossed out in dark ink).  In addition, the examiner did not consider private medical records that document the Veteran's psychiatric treatment dating to the early 1980s or the January 2016 testimony of the Veteran's wife and two children, C. M. and X. H., regarding the Veteran's symptomatology.  Moreover, the VA examiner did not discuss whether a PTSD diagnosis was warranted and if so, whether it was related to the Veteran's active service.  For those reasons, a supplemental opinion must be obtained that considers all relevant evidence in determining whether the Veteran's documented anxiety disorder, or any other acquired psychiatric disorder, was incurred in or caused by active service.  The opinion should also address whether the Veteran's alcoholism was secondary to any diagnosed acquired psychiatric disorder.  

In addition, the April 2016 examiner did not address whether the Veteran's hypertension, listed on his death certificate as a significant condition contributing to death, was incurred in or related to active service.  Although hypertension is not a condition for which presumptive service connection is warranted based on exposure to herbicides, service connection for hypertension may be granted based on herbicide exposure with proof of actual direct causation.  Therefore, an opinion is necessary to determine whether the Veteran's hypertension was incurred in or caused by active service, to include as result of herbicide exposure.  The Board notes that the Veteran was receiving hospice care for congestive heart failure in the days preceding his death in January 2012.  However, the record does not include a medical opinion as to whether congestive heart failure was related to service, to include as due to herbicide exposure, and if so, whether it was a principal or contributory cause of death.

Finally, any outstanding VA and treatment records, as well as any relevant private treatment records, should be identified and obtained prior to deciding the claim on appeal.  It is also unclear whether the appellant has been provided VCAA-compliant notice as to her cause of death claim, as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, VA's notice requirements for Dependency and Indemnity Compensation (DIC) claims include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant VCAA-compliant notice for the cause of death claim as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

3.  Forward the claims file to an appropriate VA examiner and obtain a VA medical opinion that addresses the nexus between the Veteran's cause of death and his military service.  After reviewing the claims file, the examiner is asked to provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's end-stage liver disease was incurred in or aggravated by service, to include as due to herbicide exposure.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had leukemia that was incurred in or aggravated by service, to include as due to herbicide exposure; and if so, whether leukemia played a material causal role in the Veteran's death, to include whether it caused or chronically worsened one or more of the certified causes of death.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed blood disorders (including pancytopenia, thrombocytopenia, neutropenia, and monoclonal gammopathy of undetermined significance) was incurred in or aggravated by service, to include as due to herbicide exposure; and if so, whether any such disorder played a material causal role in the Veteran's death, to include whether it caused or chronically worsened one or more of the certified causes of death.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder, was incurred in or aggravated by service; and if so, whether alcoholism was proximately due to, the result of, or chronically aggravated (permanently worsened beyond the natural progression) by such disorder.  The examiner is to specifically consider the Veteran's records of private psychiatric treatment and the lay statements of his wife and children regarding symptomatology.  

(e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a heart condition that was incurred in or aggravated by service, to include as due to herbicide exposure; and if so, whether such condition played a material causal role in the Veteran's death, to include whether it caused or chronically worsened one or more of the certified causes of death.  The examiner is to specifically consider the January 2012 medical record that refers to congestive heart failure and the Veteran's medical records documenting hypertension.  

The rationale for all opinions expressed must be provided.  

The examiner is advised that the absence of a disability on the list of disabilities presumed related to exposure to herbicide agents may not serve as the sole basis for a negative nexus opinion.  The examiner is also advised that the absence of evidence of a disability in the Veteran's service treatment records is an insufficient basis, by itself, for a negative nexus opinion.

4.  Confirm that the VA opinions provided comport with this Remand and undertake any other development found to be warranted.

5.  Then, readjudicate the issue on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




